Citation Nr: 0417096	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-17  562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to an effective date earlier 
than July 14, 1989 for the award of a 100 percent disability 
rating for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the above claim.


FINDINGS OF FACT

1.  In September 2002, the Board denied the veteran's claim 
of entitlement to an effective date earlier than July 14, 
1989 for the award of a 100 percent disability rating for 
PTSD.  The veteran did not appeal this decision.

2.  Evidence received since the September 2002 Board decision 
is either cumulative and redundant, and by itself or in 
connection with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim 
for entitlement to an effective date earlier than July 14, 
1989 for the award of a 100 percent disability rating for 
PTSD.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision which denied the 
veteran's claim of entitlement to an effective date earlier 
than July 14, 1989 for the award of a 100 percent disability 
rating for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2003).

2.  The evidence received since the September 2002 Board 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to an effective date earlier 
than July 14, 1989 for the award of a 100 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA were published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The U.S. Court of Appeals for Veterans Claims (the 
Court) issued a decision, Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which holds, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Concerning VA's duty to notify the veteran, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA notice was provided to the veteran in a March 2003 
letter prior to the May 2003 and August 2003 decisions by the 
AOJ.  

Additionally, in the August 2003 rating decision and December 
2003 Statement of the Case (SOC), the veteran was told of the 
requirements to establish a successful claim and the reasons 
for the denial of his claim.  He was advised that new and 
material evidence to include medical records or statements 
could be used to reopen the claim for an earlier effective 
date for the PTSD and that he could provide the names and 
addresses for these records and VA would attempt to obtain 
such.  Even though the veteran was not specifically asked to 
submit any evidence in his possession pertaining to the 
claim, he was told about the information and evidence needed 
from him, which would elicit any relevant evidence in his 
possession.  Thus, the veteran has been provided with the 
requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  The veteran has provided argument in 
support of his claim and submitted evidence and information 
as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and his post-service treatment records, as discussed 
below.  There is no indication of relevant available medical 
records that the RO failed to obtain.  As the Board herein 
determines that new and material evidence has not presented 
to reopen the veteran's claim, a VA medical opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2003).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.



New and material evidence

Pursuant to a claim filed by the veteran, the Board, in a 
September 2002 decision, denied the veteran's claim of 
entitlement to an effective date earlier prior to  
July 14, 1989 for the award of a 100 percent disability 
rating for PTSD.  As the veteran did not appeal this 
decision, it is final.  Although a copy of the letter 
notifying the veteran of the September 2002 Board decision is 
not associated with the claims folder, the veteran is 
presumed to have received the appropriate notification.  See 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992) (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)); Warfield v. Gober, 
10 Vet. App. 483 (1997).  He has not argued otherwise and 
there is no evidence suggesting improper notification. See 
Baxter v. Principi, 17 Vet. App. 407 (2004).

Prior unappealed decisions of the Board are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence was received on September 
24, 2002, the new regulatory criteria are applicable.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board finds that new and material evidence has not 
been submitted to reopen the veteran's claim for an earlier 
effective date prior to July 14, 1989 for 100 percent 
disability compensation for PTSD.

At the time of the September 2002 Board decision, the 
evidence of record showed that the veteran sought an 
effective date earlier than July 14, 1989 for the award of a 
100 percent disability rating for PTSD.  In a December 1983, 
the Board granted a 50 percent disability rating for PTSD.  
In September 1987, the Board continued the 50 percent 
disability rating in a decision.  The veteran did not appeal 
and that decision was final.  The Board decisions subsumed 
the underlying RO rating actions.  38 C.F.R. § 20.1104.  

Thereafter, in a June 1988 rating action, the RO denied the 
veteran's claim for an increased disability rating.  The 
veteran did not appeal that decision, thus it became final.  
38 U.S.C.A. § 7104.  The next communication from the veteran 
related to PTSD was received on July 14, 1989, the current 
effective date for the award of the 100 percent rating for 
PTSD.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2003).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2003).  Any communication or action indicating intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2003).

The Board, in September 2002, held that unless entitlement to 
the increased rating is factually ascertainable within the 
one-year period before receipt of the claim, July 14, 1989 
was the earliest possible effective date for the award. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The medical 
evidence of record dating from July 1988 had included records 
of treatment for medical disorders unrelated to the PTSD 
claim.  Otherwise, there were records of general counseling 
sessions that generally reflected the diagnosis of PTSD and 
anxiety but without specific assessment of severity of 
symptomatology.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1988) (evaluative criteria for PTSD).  Therefore, 
entitlement to the increase to a 100 percent rating was 
deemed not to have been factually ascertainable prior to July 
14, 1989.  Accordingly, the Board found that the criteria for 
an earlier effective date were not met.

The evidence received subsequent to the September 2002 Board 
decision includes various statements from veteran; a Superior 
Officer's Statement, Transmittal of Medical and Related 
Documents, Notice of Approval of Disability Retirement 
Application, Statement of Attending Physician dated in June 
1984 and August 1984; an Office of Personnel Management (OPM) 
letter to veteran dated in August 1984; a Certificate of 
Agency Reassignment Efforts; a letter from D. M. Bogost, 
Ph.D. dated in April 1984; a Certified Summary of Federal 
Service; and Social Security Administration Earnings 
Statements for the years 1937 to 2000.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to an effective 
date earlier than July 14, 1989 for the award of a 100 
percent disability rating for PTSD.  

The April 1983 letter from Dr. Bogost was already of record 
at the time of the September 2002 Board decision.  Likewise, 
the veteran's contentions concerning the onset of his total 
disability as a result of his service-connected PTSD are not 
new.  His statements are essentially a repetition of his 
previous assertions that were before the Board in 2002, and 
are basically cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset of any such condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Superior Officer's Statement, Transmittal of Medical and 
Related Documents, Notice of Approval of Disability 
Retirement Application, Statement of Attending Physician; 
Office of Personnel Management letter; Certificate of Agency 
Reassignment Efforts; Certified Summary of Federal Service; 
and Social Security Administration Earnings Statement, 
although not previously of record, do not by themselves or 
when considered with previous evidence of record, relate to 
the fact that the veteran's 100 percent disability rating for 
his service-connected PTSD should be effective no earlier 
than July 14, 1989.  These records do not contain medical 
opinions demonstrating that the veteran was 100 percent 
disabled due to his service-connected PTSD prior to July 14, 
1989.  Although some of the evidence suggests that the 
veteran was not employed prior to the currently assigned 
effective date, it does not demonstrate that he was not 
employed solely because of his service-connected PTSD.  Thus, 
this evidence does raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board finds the veteran has not submitted 
new and material evidence to reopen the claim for an 
effective date earlier than July 14, 1989 for the award of a 
100 percent disability rating for PTSD; the claim is not 
reopened. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a). 




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to an effective date earlier than July 
14, 1989 for the award of a 100 percent disability rating for 
PTSD is not reopened.




	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



